Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues that Aeschlimann ‘205 fails to disclose a suture anchor having a proximal face, the securing element having a distal face configured to rest on the proximal face of the suture anchor during fixation of the suture anchor. However, the examiner respectfully disagrees. See the examiner-annotated reproduction of fig. 8 of Aeschlimann ‘205 below showing the location of the proximal face (i.e., surface facing in the proximal direction) against which the distal face of the securing element rests. 

    PNG
    media_image1.png
    665
    399
    media_image1.png
    Greyscale


Regarding claim 1, the embodiment shown in fig. 8 of Aeschlimann ‘205 is being relied on in view of the amendments. Applicant asserts that the securing element (thermoplastic material inside anchor 13) of fig. 8 is a pin, not a plug. This is not found persuasive as the term “plug” is not considered to denote any particular shape, and the securing element is plugging, i.e., filling or blocking, the lumen of the suture anchor and thus considered to read on the term “plug”. Applicant also argues that the plug does not have a substantially similar cross section as the suture anchor since the plug fits inside the anchor. However, the phrase “substantially similar cross section” is considered broad enough to encompass a plug that fits into a suture anchor such that the inner circumference of the suture anchor and the outer circumference of the plug are substantially similar (see fig. 8). It is further noted that the plug and the suture anchor each have a round cross-section having similar outer diameters.  Applicant also argues that there is no motivation to provide a two-part delivery device (comprising anchoring tool and pushing tool) as taught by Le for the device of Aeschlimann ‘205 since the plug and anchor are not movable relative to each other, at least initially. However, as the plug is melted and moves out of the pores of the suture anchor into surrounding tissue (see fig. 22 of Aeschlimann ‘205), the plug moves distally relative to the suture anchor (fig. 22). A two-part delivery device as taught by Le allows selective movement between the two portions of the delivery device contacting the inner and outer portions of a suture anchor construct as desired. With such a modification to the prior art of Aeschlimann ‘205, the inner “anchoring” tool is able to move distally to maintain contact with the proximal end of the plug while the outer “pusher” tool in contact with the suture anchor can remain stationary (since the suture anchor is not meant to move distally once placed in the hole).  With respect to Applicant’s arguments that Le does not disclose an anchoring tool that can be energized, the rejection relies on the prior art of Aeschlimann ‘205 to disclose such an anchoring tool. Le is used for its teaching of a two- part delivery device as discussed in more detail in the rejections. 
Regarding claim 12, applicant asserts that, because claim 12 refers to a method for fixation of a suture anchor as defined by claim 1, the method of claim 12 is not anticipated by the prior art of Aeschlimann ‘947 for the same reasons as described with respect to claim 1 and the prior art of Aeschlimann ‘205 in view of Le. However, as best understood (see 35 USC 112 2nd and 4th par. rejections below) claim 12 incorporates only the suture anchor of claim 1, and not the device of claim 1 which includes a suture anchor, a suture, a securing element, an anchoring tool, and a pusher tool. The only structure required by the suture anchor of claim 1 is a suture anchor with a proximal face. The suture anchor of Aeschlimann ‘947 has a proximal face, and therefore the amendment does distinguish the invention of claim 12 from the prior art of Aeschlimann ‘947. 

Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23: “the distal face” in line 3 should read “a distal face” as this is the first recitation of the distal face of the suture anchor. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-16, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites “the suture anchor of claim 1”. As noted below (see 35 USC 112 4th par. rejection), claim 12 is an improper dependent claim as it does not include all the limitations of the base claim. As best understood, claim 12 appears to incorporate only the suture anchor of claim 1 (noting that claim 1 is drawn to a device that comprises a suture anchor, suture, securing element, anchoring took and pusher tool). As best understood, the only structure required of “the suture anchor of claim 1” is a suture anchor that has a proximal face. For the purposes of claim interpretation, claim 12 is being treated as though it reads “A method for fixating [[the]] a suture anchor having a proximal face with a suture…”. Claim 14 includes “the pusher tool” which appears to lack antecedent basis since claim 12 only incorporates the suture anchor of claim 1, not the entire device as best understood.   (Note that claim 24 introduces “a securing element” and claim 25 introduces a thermoplastic plug or pin, which appears consistent with claim 12 reciting only the suture anchor of claim 1, and not the entire device of claim 1.)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-16, 23 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12-16, 23, and 24 fail to include all the limitations of the claim upon which they depend. In particular, claim 12 reads “A method for fixating the suture anchor of claim 1….”. However, claim 1 is drawn to a device that includes a suture anchor, suture, securing element, anchoring tool, and pusher tool.   Therefore, it appears that claim 12 is trying to incorporate only a portion of claim 1 (i.e., the suture anchor of claim 1) into the claim without include the limitations with respect to the other elements of the device of claim 1 (i.e., securing element, anchoring tool, pusher tool). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12-16, 24, and 25, as best understood in view of the 35 USC 112 2nd and 4th par. rejections above, is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Aeschlimann et al. (US 2009/0131947 now issued as US Patent 8,403,938; citations taken from ‘947). Aeschlimann ‘947 discloses a method for fixating the suture anchor of claim 1, i.e., a suture anchor (40) having a proximal face (any of proximal facing surfaces of anchor 40), with a suture (41) in a hard tissue opening of a non-human animal (“anchorage in human or animal tissue”; [0002]), the method comprising the steps of fixating the suture anchor with suture retained by the suture anchor in the hard tissue opening and/or temporarily holding the suture anchor in the hard tissue opening and subsequently securing the suture anchor which is fixed and or held, with the aid of in situ liquefaction of a material having thermoplastic properties (see figs. 18-20 and [0120]).  
Regarding claim 13, for the step of fixating, the hard tissue opening is first provided and the suture anchor is then positioned and fixated and/or held therein (see [0120]).
Regarding claim 14, in the step of fixating, the suture anchor is fixed in the hard tissue opening with the aid of a pusher tool (e.g., 6; fig. 18; [0004])). 
Regarding claims 15 and 16, Aeschlimann discloses that the suture may be locked or slidable relative to the suture anchor before the step of securing (via liquefaction of the thermoplastic material) is carried out (see at least [0118]).
Regarding claim 24, the material having thermoplastic properties is comprised by a securing element, wherein the securing element is an element separate from the suture anchor or integrated in the suture anchor (fig. 18; [0121]), and wherein the material having thermoplastic properties is liquefied with the aid of an energized anchoring tool (6) applied to a proximal face of the securing element.
Regarding claim 25, in the step of securing, a thermoplastic plug (e.g., proximal portion of anchor 40 in fig. 18, or o-ring 40’ of fig. 20) constituting the securing element is anchored adjacent a proximal face of the fixed or held suture anchor (fig. 18 or 20).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann (US 7,335,205; “Aeschlimann ‘205”) in view of Le (US 5,545,180; “Le”). Aeschlimann ‘205 discloses a device for fixating a suture anchor (13; fig. 8) with a suture in a hard tissue opening, the device comprising the suture anchor (fig. 8, noting that Aeschlimann ‘205 discloses that the embodiment shown in fig. 6-8 may have fixation means for a suture. See also fig. 30 and claim 21) with a proximal face, the suture being retained by the suture anchor, a securing element (unnumbered material inside anchor 13) comprising a proximal face and a material having thermoplastic properties and being an element separate from the suture anchor or integrated in the suture anchor (col. 10, ll. 10-62), and an anchoring tool (6) capable of being energized in a way suitable for liquefaction of the material having thermoplastic properties and having a distal face adapted to the proximal face of the securing element for transmission of energy to the securing element and for moving the securing element in an axial direction relative to the suture anchor (see col. 10, ll. 49-54). As disclosed by Aeschlimann ‘205, the securing element for securing the suture anchor is formed as a thermoplastic plug (fig. 8) having a substantially similar cross-section as the suture anchor or the anchoring tool (col. 10, ll. 5-54 - the thermoplastic plug may have a cross-section substantially similar to the anchoring tool, i.e., the resonator; see also fig. 8, wherein the securing element comprises a plug having a substantially similar cross-section as the suture anchor). A distal face of the securing element is configured to rest on the proximal face of the suture anchor during fixation of the suture anchor, noting that the phrase “proximal face” is given its broadest reasonable interpretation of a surface of the anchor that faces the proximal direction.

    PNG
    media_image1.png
    665
    399
    media_image1.png
    Greyscale

Aeschlimann ‘205 fails to disclose a pusher tool having a distal face adapted to the proximal face of the suture anchor for engaging and transmitting a pusher force to the suture anchor.
Le discloses another suture anchor having an element fit within a central cavity of another portion of the suture anchor. Le teaches that it is known to use a delivery instrument that comprises both a cannulated pusher tool (101) that engages the proximal end of an outer cannulated portion of the suture anchor and an anchor tool (100) that engages a proximal face of the pin shaped element. The tools are movable relative to each other in an axial position such that the user can separately control movement of the two parts of the suture anchor. It would have been obvious to one skilled in the art to have modified the prior art of Aeschlimann ‘205 to include a cannulated pusher tool disposed about the anchoring tool since such a configuration is known in the art of suture anchor delivery as disclosed by Le and offers the advantage of increased control over positioning of the suture anchor by preventing unwanted proximal movement of the outer sleeve portion of the suture anchor while the anchoring tool maintains pressure on the thermoplastic plug positioned within the suture anchor. The pusher tool has a distal face “adapted to” the proximal face of the suture anchor since the proximal face may include the proximal-facing annular surface formed at the proximal end of the suture in addition to the inner surface of the suture anchor (noting these surfaces are connected to one another). See the examiner-annotated figure below, noting that the proximal face has a thick line added to it.

    PNG
    media_image2.png
    612
    319
    media_image2.png
    Greyscale

Regarding claim 4, the securing element is further formed to be anchored in the hard tissue opening with its proximal face flush with the hard tissue surface. Note that “formed to be anchored in the hard tissue opening with its proximal face flush with the hard tissue surface” is considered a recitation of intended use. Since the prior art device of Aeschlimann ‘205 is capable of being placed and anchored in a hole within bone having a depth such that the thermoplastic plug has a proximal face flush with the hard tissue surface, it meets this recitation of intended use. 
Claim 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeschlimann ‘205 in view of Le as applied to claim 1 above and further in view of Anderson et al. (US 6,436,124)
Regarding claim 23, Aeschlimann ‘205 does not expressly disclose how the suture is retained within the suture anchor and therefore fails to disclose that the suture anchor has at least two axial grooves being connected to each other by a transversal suture groove at a distal face of the suture anchor. However, Anderson teaches that it is known to incorporate two axial grooves (3,4) and a transversal suture groove (5) at a distal face of the suture anchor (1) to retain suture with a suture anchor (figs. 5,6; col. 4, ll. 41-54). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Aeschlimann ‘205 to include at least two axial grooves and a transversal suture groove at a distal face of the suture anchor as taught by Anderson since Aeschlimann ‘205 is silent on the exact mechanism by which the suture is attached to the suture anchor and Anderson discloses that such grooves to accommodate suture are well known in the art and lead to the predictable result of providing an attachment between the suture anchor and the suture such that the suture anchor is able to anchor the suture within tissue. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 10/13/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771